HORTON, Judge.
This appeal is from a final judgment entered pursuant to a jury verdict in favor of the appellee for professional services rendered as an attorney at law.
The sole issue on this appeal is whether or not the trial court was in error in adding to the judgment interest on the sum found due the appellee. The jury’s verdict was rendered in favor of the appellee in the sum of $4,600 with no mention made of interest.
Before hearing oral argument, this court, by order of December 18, 1961, limited the issue on appeal to the question as stated above. After hearing oral argument, considering the record and the briefs of the parties, we find that the inclusion of interest in the judgment, which was not found by the jury in its verdict, was improper. This has been the law in Florida for some time. Shoup v. Waits, 91 Fla. 378, 107 So. 769; State ex rel. Boulevard Mortgage Co. v. Thompson, 113 Fla. 419, 151 So. 704. This court has followed the line of decisions represented by the former cases as indicated by,the case of Bailey v. Swartz, Fla.App.1957, 97 So.2d 310.
Accordingly, the cause is remanded with directions to enter judgment in accordance with the verdict of the jury but without interest, and as so modified and entered, the judgment will stand affirmed.
Affirmed in part and reversed in part.